Citation Nr: 1546451	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Dept of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1967 to October 1987.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned acting Veterans Law Judge in October 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Resolving the benefit of the doubt in the Veteran's favor he was exposed to Agent Orange while serving on the Royal Thai Air Force based at Nakhon Phanom.

2. The Veteran's diabetes mellitus, type II, is etiologically related to his exposure to Agent Orange.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, type II, are met. 
38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303; 3.307(a)(6), 3.309(e) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran's claim for diabetes mellitus, type II, is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Merits of the Claim

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

With respect to service in Thailand, a May 2010 Compensation & Pension Service (C&P Service) bulletin reflects the finding by the C&P Service that there was significant use of herbicides on the fenced perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The bulletin explained that when herbicide-related claims from veterans with Thailand service were received, RO personnel were required to evaluate a veteran's service treatment and personnel records to determine whether the veteran's "service activities" involved duty on or near the perimeter of the military base where the veteran was stationed.  The bulletin also noted that the C&P Service had determined that special consideration of herbicide exposure on facts found or on a direct basis was to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allowed for presumptive service connection of the diseases associated with herbicide exposure.  In addition, the bulletin noted that if a U.S. Air Force veteran served on one of the enumerated U.S. Air Force bases in Thailand, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (as shown by that individual's MOS, performance evaluations, or other credible evidence), then herbicide exposure would be acknowledged on a facts found or direct basis. 

VA website information is consistent with the May 2010 C&P Service Bulletin.  The website notes, in particular:

The following Veterans may have been exposed to herbicides: 

U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975. 

See www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp 

The Veteran served with the U.S. Air Force on Royal Thai Air Force based at Nakhon Phanom from August 1967 to August 1968, where his service personnel records show that he was an inventory management specialist. 

The Veteran testified at his October 2014 videoconference hearing that while serving in Thailand, he also served as a security police augmentee.  In this role, he would patrol the perimeter of the base as part of his duties.  The Veteran has provided two "buddy statements" from G.C. and R.B., veterans with whom the Veteran served in Thailand. G.C. and R.B. both corroborate the Veteran's assertions that he served as a security police augmentee and had base perimeter guard duty.

The Veteran, as well as his fellow Veterans, are competent and credible to report the circumstances of the Veteran's service, and there is no evidence which contradicts these reports.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Affording the Veteran the benefit of the doubt and consistent with his service on Royal Thai Air Force based at Nakhon Phanom, the Veteran was exposed to Agent Orange during his active military service and has a current diagnosis of diabetes mellitus, type II; therefore, service connection is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


